department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb u i l xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxxxx individual b xxxxxxxxxxxxxxxxxxx individual m xxxxxxxxxxxxxxxxxxx sep-ira x xxxxxxxxxxxxxxxxxxx company c xxxxxxxxxxxxxxxxxx bank d xxxxxxxxxxxxxxxxxx amount e xxxxxxxxxxxxxxxxxx dear xxxxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date taxpayer a received from her deceased husband's sep ira x a distribution totaling amount e taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error made of her financial advisor individual m of bank d taxpayer a represents that amount e has not been used for any other purpose and remains in a non-ira account with bank d taxpayer a represents that her deceased husband individual b maintained sep-ira x with company c sep-ira was invested in two annuity funds individual b made all decisions related to his various retirement accounts and worked with his financial advisor individual m of bank d taxpayer a is the sole beneficiary of sep-ira x taxpayer a is elderly and following the death of her husband relied on the advice and guidance of individual m in february taxpayer a asked her daughter to contact individual m to sell the annuity accounts in sep-ira x and transfer the proceeds directly to an eligible retirement account at that time individual m advised taxpayer a that to transfer the funds an ira account would need to be set up for her and that he would handle getting her the necessary forms to facilitate the transfer of the proceeds of the annuity accounts into an ira upon receipt of the forms taxpayer a completed the forms as instructed by individual m and delivered the forms to individual m so that individual m could roll over the proceeds from the annuity accounts that were liquidated on date into a rollover ira however in december when taxpayer a's son was preparing taxpayer a's tax_return for the year in reviewing form 1099-r it was discovered that the proceeds of the annuity accounts were not rolled into a rollover ira as taxpayer a intended documentation indicates that individual m failed to follow appropriate procedures in transferring the funds into a rollover ira and transferred amount e into a non ira account with bank d based on the foregoing facts and representations you request that the internal_revenue_service waive the day rollover requirement contained in section d of the code with respect to amount e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not included in gross_income because of the application of sec_408 d sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after december are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpaye consistent with her assertion that her failure to accomplish a timely ro caused by an error committed by individual m of bank d a is lover was therefore pursuant to sec_408 of the code the service h reby waives the 60-day rollover requirement with respect to the distributio of amount e from sep-ira x taxpayer a is granted a period of days from th issuance of this letter_ruling to contribute amount e into a rollover ira provide all other requirements of code sec_408 of the code except the 60-d y requirement are met with respect to such contribution the contributi n of amount e will be considered a rollover_contribution within the meanin of sec_408 of the code this ruling does not authorize the rollover of amounts that are require distributed by sec_401 a of the code to be no opinion is expressed as to the tax treatment of the transactions d scribed herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative pu suant to a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it section k of the code provides that it may not be used or cited as precedent if you have any questions concerning this ruling please contact xxxx xxxxxxxxxx xxxxxxxxxxxxxxx se t ep rat3 at xxxxxxxxxxxxxxxxxx sincerely yours tt -- laura b warshawsky mana er employee_plans technical g oup enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxxxxxxxx
